Citation Nr: 0101569	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  99-20 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for left ear hearing 
loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
ear hearing loss, and if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen A. Bergquist, Counsel



INTRODUCTION

The veteran served on active duty from December 1941 to 
October 1945.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a February 1999 rating action of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), that denied the above claims. 

The issues of entitlement to service connection for right and 
left ear hearing loss on the merits are the subject of the 
Remand immediately following this decision.
 
                                            
FINDINGS OF FACT

1. The Board's decision of December 1976 denied entitlement 
to service connection for right ear hearing loss.

2. Evidence received since the Board's December 1976 decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim of entitlement to 
service connection for right ear hearing loss.


CONCLUSIONS OF LAW

1.  The Board's decision of December 1976 that denied 
entitlement to service connection for right ear hearing loss 
is final.  38 U.S.C.A. § 7104 (West 1991 & Supp. 2000); 
38 C.F.R. § 20.1100 (2000). 

2.  Evidence received since the December 1976 decision of the 
Board denying entitlement to service connection for right ear 
hearing loss is new and material and that claim is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
ear hearing loss 

The report of medical examination for the purpose of the 
veteran's entrance upon active duty indicated his hearing was 
normal.  His service medical records reflect no complaint or 
treatment for ear or hearing problems.  The records indicate 
that he sustained shrapnel wounds to the face and shell 
fragment wounds to the left thigh during combat in June 1944.  
The October 1945 report of medical examination for the 
purpose of separation from active duty noted, in pertinent 
part, that the veteran had bilateral thickening of the 
eardrums and/or dull drums.  The testing of his hearing 
revealed the following ranges, bilaterally: watch tick, 
40/40; coin click, 20/20; whispered voice, 15/15; and spoken 
voice, 15/15.  

Upon a November 1946 VA examination, the veteran complained 
of inability to hear well in his right ear.  However, his 
hearing was not tested at that time.  The reports of December 
1948 VA surgical and orthopedic examinations note no 
complaints pertaining to the veteran's ears or hearing.  A 
December 1961 VA examination revealed right ear hearing loss, 
described as apparent nerve-type deafness.  A September 1975 
VA examination report indicates that the veteran stated that 
a grenade explosion during World War II had wounded his face 
and affected his right ear.

In October 1975, the RO denied entitlement to service 
connection for impaired auditory acuity, nerve type, right 
ear.  The veteran appealed the RO's decision to the Board.  
The Board's decision of December 1976, denying entitlement to 
service connection for a hearing loss, was based upon the 
above-summarized evidence.  While the issue as set forth at 
that time referred to "hearing loss," RO rating documents, 
the veteran's substantive appeal, and the text of the 
decision, make clear that only right ear loss of hearing was 
at issue.  It is pertinent to note that, apparently of record 
at the time of the Board decision is the copy of an RO letter 
dated in April 1951 and received by the RO in June 1976.  
This letter, addressed to a state employment agency, 
indicated that the veteran's right ear hearing was "somewhat 
affected." 

The veteran submitted a claim for service connection for 
bilateral hearing loss in April 1998.  In a statement 
submitted in conjunction with that claim, he described being 
exposed to various types of noise while on active duty.  That 
noise came from rifle firing, bombs, heavy artillery, and 
concussion hand grenades.  He claimed that he began wearing 
hearing aids in 1947 while attending an art institute.  In 
connection with his claim, the RO received a copy of an April 
1999 VA outpatient audiology-clinic examination report, 
noting the impression of severe bilateral sensorineural 
hearing loss, greater on the left than on the right, of 
gradual, progressive onset, associated with acoustic trauma.  
Bilateral hearing loss was again found upon reexamination by 
the VA in November 1999.

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for right 
ear hearing loss.  In December 1976, the Board denied this 
claim. Decisions of the Board are final.  38 U.S.C.A. § 7104 
(West 1991 & Supp. 2000); 38 C.F.R. § 20.1100 (2000).

Once a decision becomes final under 38 U.S.C.A. § 7104, 
absent submission of new and material evidence, the claim may 
not thereafter be reopened or readjudicated by VA.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).  
With regard to petitions to reopen previously and finally 
disallowed claims, the Board must first determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  The United States 
Court of Appeals for Veterans Claims (Court) has explained 
that "new evidence" is evidence that is not "merely 
cumulative" of other evidence of record.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  Evidence is 
"material" when it bears directly or substantially on the 
specific matter and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  Then, if the Board determines that the 
evidence is "new and material," it must evaluate the merits 
of the claim after ensuring that the duty to assist has been 
fulfilled.  Id.  In deciding the issue of whether newly 
received evidence is "new and material," the credibility of 
the evidence must be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 512-513 (1992).

Pertinent evidence associated with the claims file since the 
December 1976 Board decision includes the April 1999 
statement of a VA audiologist noting severe bilateral 
sensorineural hearing loss "associated with acoustic 
trauma."  This evidence bears directly and substantially 
upon the specific matter under consideration and was not 
considered by the Board in its December 1976 decision.  At 
that time, there was no evidence relating right ear hearing 
loss to acoustic trauma.  Therefore, the April 1999 treatment 
record is so significant that it must be considered in order 
to fairly decide the merits of this claim.  The 
aforementioned evidence constitutes new and material evidence 
under 38 C.F.R. § 3.156(a) (2000), and the Board is required 
to reopen the previously denied claim of entitlement to 
service connection for right ear hearing loss.  In addition, 
the Board finds that additional development by the RO is 
needed before the Board can proceed in adjudicating the 
veteran's claim on the merits.


ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for 
right ear hearing loss is reopened.  To this extent only, the 
appeal is granted.


REMAND

Entitlement to service connection for right and left ear 
hearing loss

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107). 

Under the new law, VA has a duty to obtain a medical 
examination or opinion when such examination or opinion is 
necessary to make a decision on the claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ____ (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)).  VA shall treat an examination or opinion as 
necessary to make a decision when, as here, the record 
contains competent evidence that the claimant has a current 
disability and indicates that the disability may be 
associated with the claimant's active military service.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475 
(VCAA), § 3(a), 114 Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. §  5103A(d)). 

Accordingly, on remand the veteran should be afforded an 
appropriate VA examination in order to ascertain the etiology 
of his current hearing loss disability.  Any additional post-
service records of treatment for the veteran's hearing loss 
disability could prove relevant to the claim and should also 
be requested.  The Board notes that on VA examination in 
September 1975, the veteran stated that he was treated for 
hearing loss by N.B. Pavlatos, N. Soifer, and Drs. Ash and 
Orhon.  

Accordingly, this case is REMANDED for the following:

1.  Ask the veteran to specify where he 
has received treatment for hearing loss 
since his separation from service, then 
obtain complete clinical records of all 
such treatment from the identified 
sources.  The Board is particularly 
interested in records of treatment 
received at any VA facilities and from 
N.B. Pavlatos, N. Soifer, and Drs. Ash 
and Orhon.

2.  Afford the veteran an appropriate VA 
examination.  The claims folder and a copy 
of this remand are to be made available to 
the examiner prior to the examination, and 
the examiner is asked to indicate that he 
or she has reviewed the claims folder. 

The examiner should render an opinion 
concerning the date of onset and etiology 
of any current hearing loss.  The 
examiner should state whether it is at 
least as likely as not that hearing loss 
of either or both ears had its onset 
during service and/or is related to an 
in-service disease or injury, including 
in-service acoustic trauma?

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusions.  If 
further testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the condition at 
issue, such testing or examination is to 
be accomplished prior to completion of the 
examination report.

3.  Review the claims folder and ensure 
the foregoing development actions have 
been conducted and completed in full.  If 
the examination report does not include 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2000);  see also Stegall v. 
West, 11 Vet. App. 268 (1998).  Ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  

4.  Readjudicate the veteran's claims, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand. 

5.  If the decision with respect to the 
claims remains adverse to the veteran, he 
and his representative should be 
furnished a supplemental statement of the 
case and afforded an appropriate period 
of time within which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of these claims as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claim that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claim for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals



 




